Exhibit 10.2

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made and
entered into as of March 21, 2012 and effective as of January 1, 2012 (the
“Effective Date”), by and between Echo Global Logistics, Inc., a Delaware
corporation (the “Company”), and David B. Menzel (“Menzel”).

 

WHEREAS, the Company has employed Menzel, most recently as Chief Financial
Officer of the Company;

 

WHEREAS, the Company and Menzel were parties to an employment agreement dated
April 7, 2008 (the “Prior Agreement”), which is due to expire according to its
terms effective April 7, 2013; and

 

WHEREAS, the parties desire to enter into a new employment agreement reflecting
the terms of Menzel’s continuing employment.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound, the parties hereby agree
as follows:

 

1.                                      Employment; Position and Duties.  The
Company agrees to continue to employ Menzel, and Menzel agrees to continue to be
employed by the Company, upon the terms and conditions of this Agreement. 
Menzel shall be employed by the Company as the Company’s Chief Financial Officer
reporting to the Chief Executive Officer of the Company (the “CEO”) and to the
Board of Directors of the Company (the “Board”).  In this capacity, Menzel
agrees to devote his full time, energy and skill to the faithful performance of
his duties herein, and shall perform the duties and carry out the
responsibilities assigned to him to the best of his ability and in a diligent,
businesslike and efficient manner.  Menzel’s duties shall include all those
duties customarily performed by a Chief Financial Officer, as well as those
additional duties commensurate with his position as Chief Financial Officer that
may be reasonably assigned by the CEO and the Board.  Menzel shall comply with
any policies and procedures established for Company employees, including,
without limitation, those policies and procedures contained in the Company’s
employee handbook previously delivered to Menzel. To the extent there is any
conflict between those policies and this Agreement, this Agreement shall govern.

 

2.                                      Board Meetings.  At the invitation of
the Board, Menzel shall be entitled to attend all meetings of the Board;
provided, that the Board may exclude Menzel from all or any portion of a meeting
if the Board believes in good faith that such exclusion is reasonably necessary
for the effective conduct of business by the Board or management of the Company
or to preserve the confidentiality or privileged nature of certain information.

 

3.                                      Term of Employment.  This Agreement
shall become effective, and the Prior Agreement shall terminate, upon the
Effective Date.  The terms of this Agreement shall supersede the terms of the
Prior Agreement in their entirety.  The term of Menzel’s employment under this
Agreement shall commence on the Effective Date and shall expire on December 31,
2016, unless earlier terminated by either party, in accordance with the terms of
this Agreement and/or the following sentence.  This Agreement may be terminated
by Menzel or by the Company, at any time, with or without Cause (as defined
below).  Upon the termination of Menzel’s employment with the Company for any
reason, neither party shall have any further obligation or liability under this
Agreement to the other party, except as set forth in Sections 5, 7, 8, 9, 10,
11, and 12 of this Agreement.

 

--------------------------------------------------------------------------------


 

4.                                      Compensation.  Menzel shall be
compensated by the Company for his services as follows:

 

(a)                                 Base Salary.  Menzel shall be paid an
initial base salary of $450,000 per year in accordance with the Company’s normal
payroll procedures.  Increases in Menzel’s base salary, if any, shall be as
approved by the Board or its compensation committee.

 

(b)                                 Benefits.  During the term of this
Agreement, Menzel shall have the right, on the same basis as other members of
senior management of the Company, to participate in and to receive benefits
under the Company’s executive and employee benefit plans, insurance programs
and/or indemnification agreements, as may be in effect from time to time,
subject to any applicable waiting periods and other restrictions.  In addition,
Menzel shall be entitled to the benefits afforded to other members of senior
management under the Company’s vacation, holiday and business expense
reimbursement policies. Menzel’s vacation benefits shall accrue at a rate not
less than four (4) weeks per year.  Menzel shall also be eligible to participate
in the Company’s equity incentive plans, as approved from time to time by the
Board or its compensation committee, including the Amended and Restated Echo
Global Logistics, Inc. 2008 Stock Incentive Plan, as amended, and any successor
plan (the “2008 Plan”).

 

(c)                                  Performance Bonus.  In addition to the base
salary, Menzel shall be eligible to receive an annual performance bonus
(“Performance Bonus”) to be approved from time to time by the Board or its
compensation committee.  The Performance Bonus shall be paid within the
two-and-one-half-month period ending on the 15th day of the third month
following the end of the Company’s fiscal year.

 

(d)                                 Expenses.  In addition to reimbursement for
business expenses incurred by Menzel in the normal and ordinary course of his
employment by the Company pursuant to the Company’s standard business expense
reimbursement policies and procedures, the Company shall reimburse Menzel for
the full amount of his medical insurance costs should he elect to participate in
the Company’s medical insurance program(s).

 

(e)                                  Automobile Allowance and Other Insurance
Costs.  The Company also agrees to pay, in an amount not to exceed $19,000 in
the aggregate annually, a monthly automobile allowance and premiums for a life
insurance policy.  Upon the termination of his employment with the Company, the
responsibility for payment of premiums shall revert to Menzel. Menzel reserves
the right at all times to designate the beneficiary of the policy.

 

5.                                      Benefits Upon Termination.

 

(a)                                 Termination for Cause; Termination for Other
than Good Reason; Termination Upon Death or Disability.  In the event of the
termination of Menzel’s employment by the Company for Cause (as defined below),
the termination of Menzel’s employment by Menzel for any reason other than Good
Reason (as defined below), or the termination of Menzel’s employment by reason
of his death or Disability (as defined below,) Menzel shall be entitled to no
further compensation or benefits from the Company other than those earned and/or
vested under Sections 4(a), 4(b), and 4(c) through the date of termination.  All
unvested equity awards issued under the 2008 Plan on or following the Effective
Date shall be terminated immediately as of the date of termination.  For the
avoidance of doubt, (i) vested equity awards issued under the 2008 Plan on or
following the Effective Date and held by Menzel as of the date of termination
shall otherwise remain subject to the terms and conditions of the applicable
award agreement(s) and the 2008 Plan, and (ii) the treatment of equity awards
issued under the 2008 Plan (or any predecessor plan) prior to the Effective Date
shall be governed by the terms and conditions of the applicable award
agreement(s) and plan.

 

2

--------------------------------------------------------------------------------


 

For purposes of this Agreement, a termination for “Cause” occurs if Menzel’s
employment is terminated by the Company for any of the following reasons:

 

(i)                                     his material breach of any provision of
this Agreement, provided that in those instances in which his material breach is
capable of being cured, Menzel has failed to cure within a thirty (30) day
period after notice from the Company;

 

(ii)                                  theft, dishonesty, or falsification of any
employment or Company records by Menzel;

 

(iii)                               the reasonable determination by the Board
that Menzel has committed an act or acts constituting a felony or any act
involving moral turpitude; or

 

(iv)                              the reasonable determination by the Board that
Menzel has engaged in willful misconduct or gross negligence that has had a
material adverse effect on the Company’s reputation or business.

 

For purposes of this Agreement, a termination for “Good Reason” occurs if Menzel
terminates his employment for any of the following reasons:

 

(i)                                     the Company materially reduces Menzel’s
duties or responsibilities below what is customary for a Chief Financial Officer
of a business that is similar to the Company without Menzel’s consent;

 

(ii)                                  the Company requires Menzel to relocate
his office more than 50 miles from the current office of the Company without his
consent; or

 

(iii)                               the Company has materially breached the
terms of this Agreement.

 

If one or more of the above conditions exist, Menzel must provide notice to the
Company within a period not to exceed ninety (90) days of the initial existence
of the condition.  Upon such notice, the Company shall have a period of thirty
(30) days during which it may remedy the condition.

 

For purposes of this Agreement, a termination for “Disability” occurs if
Menzel’s employment is terminated due to Disability as defined under the 2008
Plan.

 

(b)                                 Termination Without Cause or Termination for
Good Reason.  If Menzel’s employment is terminated by the Company without Cause,
or if Menzel’s employment is terminated by Menzel for Good Reason, Menzel shall
be entitled to:

 

(i)                                     receive an amount equal to the sum of
(A) Menzel’s base salary as in effect on the date of termination, and (B) the
average of the three most recent annual Performance Bonuses received by Menzel
preceding the date of his termination, payable in equal installments over a
twelve (12) month period following the termination of Menzel’s employment in
accordance with the Company’s normal payroll procedures, provided, however, that
for purposes of this Section 5(b)(i), Menzel shall be considered to have
received a Performance Bonus of $0 for any year in which a Performance Bonus is
not actually paid;

 

(ii)                                  immediate vesting of such portion of
outstanding unvested equity awards issued under the 2008 Plan on or following
the Effective Date, as would have vested had Menzel remained

 

3

--------------------------------------------------------------------------------


 

employed for an additional twelve (12) months following the date of termination,
unless the applicable award agreement(s) provides for more favorable vesting
treatment in the event of a termination described in this Section 5(b), in which
case the terms of the applicable award agreement shall apply and supersede this
Section 5(b)(ii); and

 

(iii)                               receive continued Company provided insurance
benefits with the costs borne by the Company for Menzel and his dependents for a
period ending on the earlier of:  (A) twelve (12) months following the
termination or (B) the date Menzel has secured comparable benefits through
another organization’s benefits program.  To the extent these payments are
subject to Section 409A of the Internal Revenue Code of 1986, as amended, and
the interpretive guidance issued thereunder (“Section 409A”), then reimbursement
for an eligible expense must be made on or before the last day of Menzel’s
taxable year following the taxable year in which the expense was incurred.

 

For the avoidance of doubt, (i) vested equity awards issued under the 2008 Plan
on or following the Effective Date and held by Menzel as of the date of
termination (including awards that vested upon Menzel’s termination of
employment pursuant to this Agreement) shall otherwise remain subject to the
terms and conditions of the applicable award agreement(s) and the 2008 Plan, and
(ii) the treatment of equity awards issued under the 2008 Plan (or any
predecessor plan) prior to the Effective Date shall be governed by the terms and
conditions of the applicable award agreement(s) and plan.

 

Notwithstanding anything to the contrary herein, no payments shall be due under
this Section 5(b) unless and until Menzel shall have executed a general release
and waiver of claims against the Company (the “Release”), in a form reasonably
satisfactory to the Company, and the execution of such Release shall be a
condition to Menzel’s rights under this Section 5(b).  Such Release shall be
delivered to Menzel within ten (10) business days of Menzel’s termination of
employment, and no payments pursuant to Section 5(b) shall be made prior to the
date that both (i) Menzel has delivered an original, signed Release to the
Company and (ii) the revocability period (if any) has elapsed; provided however,
that any payments that would otherwise have been made prior to such date but for
the fact that Menzel had not yet delivered an original, signed Release (or the
revocability period had not yet elapsed) shall be made as soon as
administratively practicable but not later than the seventy-fourth (74th) day
following Menzel’s termination of employment.  Menzel must deliver an original,
signed Release to the Company within ten (10) business days (or such longer
period if required by law) after receipt of the same from the Company as a
condition to receiving any payments or benefits described in Section 5(b).

 

6.                                      Section 409A.

 

(a)                                 To the extent that an amount is payable to
Menzel hereunder upon termination of his employment, and to the extent that such
amount is considered to be deferred compensation subject to Section 409A,
(i) such termination of employment under this Agreement shall be construed to
mean a “separation from service” as defined in Section 409A, and (ii) except to
the extent earlier payment is permitted by Section 409A, if it is determined
that Menzel is a “specified employee” as defined in Section 409A, the Company
shall delay the payment of such amount for six (6) months after the termination
of his employment (or until his death, if earlier) or for such other amount of
time as may be necessary to comply with the requirements of Section 409A.

 

(b)                                 This Agreement is intended to comply and
shall be administered in a manner that is intended to comply with Section 409A,
including the exceptions for short-term deferrals, separation pay arrangements,
reimbursements, and in-kind distributions.  This Agreement shall be construed
and interpreted in accordance with such intent.  Each payment made under this
Agreement shall be

 

4

--------------------------------------------------------------------------------


 

designated as a separate payment within the meaning of Section 409A.  The
parties agree to make such other amendments to this Agreement as are necessary
to comply with the requirements of Section 409A.

 

7.                                      Change of Control.

 

(a)                                 If, during the three (3) months prior to the
public announcement of a proposed Change of Control, or at any time within
twelve (12) months following a Change of Control, Menzel’s employment is
terminated by the Company for any reason other than Cause, or terminated by
Menzel for Good Reason, Menzel shall be entitled to, in addition to the
compensation and benefits outlined under Section 5(b) above, immediate vesting
of all outstanding unvested equity awards issued under the 2008 Plan on or
following the Effective Date.  For the avoidance of doubt, (i) vested equity
awards issued under the 2008 Plan on or following the Effective Date and held by
Menzel as of the date of termination (including awards that vested upon Menzel’s
termination of employment pursuant to this Agreement) shall otherwise remain
subject to the terms and conditions of the applicable award agreement(s) and the
2008 Plan, and (ii) the treatment of equity awards issued under the 2008 Plan
(or any predecessor plan) prior to the Effective Date shall be governed by the
terms and conditions of the applicable award agreement(s) and plan.  For
purposes of this Agreement, a “Change of Control” shall have the same meaning as
the term “Change of Control” set forth in the 2008 Plan.

 

(b)                                 In the event of a Change of Control, Menzel
shall be entitled to immediate vesting of fifty percent (50%) of all outstanding
unvested equity awards issued under the 2008 Plan on or following the Effective
Date (which percentage shall be applied proportionally to each tranche of
unvested equity awards scheduled to vest following the date of such Change of
Control), unless the applicable award agreement(s) provides for more favorable
vesting treatment in the event of a Change of Control, in which case the terms
of the applicable award agreement shall apply and supersede this Section 7(b). 
For the avoidance of doubt, (i) vested equity awards issued under the 2008 Plan
on or following the Effective Date and held by Menzel as of the date of a Change
of Control (including awards that vested upon a Change of Control pursuant to
this Agreement) shall otherwise remain subject to the terms and conditions of
the applicable award agreement(s) and the 2008 Plan, and (ii) the treatment of
equity awards issued under the 2008 Plan (or any predecessor plan) prior to the
Effective Date shall be governed by the terms and conditions of the applicable
award agreement(s) and plan.

 

8.                                      Employee Inventions and Proprietary
Rights Assignment Agreement.  Menzel agrees to abide by the terms and conditions
of the Company’s standard Employee Inventions and Proprietary Rights Assignment
Agreement previously executed by Menzel.

 

9.                                      Covenants Not to Compete or Solicit. 
During Menzel’s employment and for a period of twelve (12) months following the
termination of Menzel’s employment for any reason, so long as Menzel is being
paid severance in accordance with the terms of Section 5(b) above, Menzel shall
not, anywhere in the Geographic Area (as defined below), other than on behalf of
the Company or with the prior written consent of the Company, directly or
indirectly:

 

(a)                                 perform services for (whether as an
employee, agent, consultant, advisor, independent contractor, proprietor,
partner, officer, director or otherwise), have any ownership interest in (except
for passive ownership of one percent (1%) or less of any entity whose securities
have been registered under the Securities Act or Section 12 of the Securities
Exchange Act of 1934, as amended), or participate in the financing, operation,
management or control of, any firm, partnership, corporation, entity or business
that engages or participates in a “competing business purpose” (as defined
below);

 

5

--------------------------------------------------------------------------------


 

(b)                                 induce or attempt to induce any customer,
potential customer, supplier, licensee, licensor or business relation of the
Company to cease doing business with the Company, or in any way interfere with
the relationship between any customer, potential customer, supplier, licensee,
licensor or business relation of the Company or solicit the business of any
customer or potential customer of the Company, whether or not Menzel had
personal contact with such entity; and

 

(c)                                  solicit, encourage, hire or take any other
action which is intended to induce or encourage, or has the effect of inducing
or encouraging, any employee or independent contractor of the Company or any
subsidiary of the Company to terminate his employment or relationship with the
Company or any subsidiary of the Company, other than in the discharge of his
duties as an officer of the Company.

 

In the event that Menzel receives a waiver of the “non-competition” provision
from the Company, which the Company may or may not grant in its sole discretion,
Menzel agrees that he will waive any further claim for severance and insurance
benefits beginning on the date of his employment with a new organization,
provided that such new employment is comparable to Menzel’s employment with the
Company in terms of salary and benefits.

 

For the purpose of this Agreement, the term “competing business purpose” shall
mean the sale or provision of any transportation or logistics-related services
that are competitive with in any manner the services sold or offered by the
Company during the term of this Agreement.  The term “Geographic Area” shall
mean the United States of America.

 

The covenants contained in this Section 9 shall be construed as a series of
separate covenants, one for each county, city, state, or any similar subdivision
in any Geographic Area.  Except for geographic coverage, each such separate
covenant shall be deemed identical in terms to the covenant contained in the
preceding subsections.  If, in any judicial proceeding, a court refuses to
enforce any of such separate covenants (or any part thereof), then such
unenforceable covenant (or such part) shall be eliminated from this Agreement to
the extent necessary to permit the remaining separate covenants (or portions
thereof) to be enforced.  In the event that the provisions of this Section 9 are
deemed to exceed the time, geographic or scope limitations permitted by
applicable law, then such provisions shall be reformed to the maximum time,
geographic or scope limitations, as the case may be, permitted by applicable
laws.

 

10.                               Equitable Remedies.  Menzel acknowledges and
agrees that the agreements and covenants set forth in Sections 8 and 9 are
reasonable and necessary for the protection of the Company’s business interests,
that irreparable injury will result to the Company if Menzel breaches any of the
terms of such covenants, and that in the event of Menzel’s actual or threatened
breach of any such covenants, the Company will have no adequate remedy at law. 
Menzel accordingly agrees that, in the event of any actual or threatened breach
by Menzel of any of such covenants, the Company will be entitled to seek
immediate injunctive and other equitable relief, without posting any bond and
without the necessity of showing actual monetary damages.  Nothing in this
Section 10 will be construed as prohibiting the Company from pursuing any other
remedies available to it for such breach or threatened breach, including the
recovery of any damages that it is able to prove.

 

11.                               Dispute Resolution.  In the event of any
dispute or claim relating to or arising out of this Agreement (including, but
not limited to, any claims of breach of contract, wrongful termination or age,
sex, race or other discrimination), Menzel and the Company agree that all such
disputes shall be fully and finally resolved by binding arbitration conducted by
the American Arbitration Association in

 

6

--------------------------------------------------------------------------------


 

Chicago, Illinois in accordance with its National Employment Dispute Resolution
rules, as those rules are currently in effect (and not as they may be modified
in the future).  Menzel acknowledges that by accepting this arbitration
provision he is waiving any right to a jury trial in the event of such dispute.
Notwithstanding the foregoing, this arbitration provision shall not apply to any
disputes or claims relating to or arising out of the misuse or misappropriation
of trade secrets or proprietary information.

 

12.                               Attorneys’ Fees.  Menzel shall be entitled to
recover from the Company his reasonable attorneys’ fees and costs if he prevails
in an action to enforce any right arising out of this Agreement.  Such payment
will be made as soon as practicable but no later than the fifteenth (15th) day
of the third month of the year following the year in which the action to enforce
his rights is finalized.

 

13.                               Governing Law.  This Agreement has been
executed in the State of Illinois, and Menzel and the Company agree that this
Agreement shall be interpreted in accordance with and governed by the laws of
the State of Illinois, without regard to its conflicts of laws principles.

 

14.                               Successors and Assigns.  This Agreement shall
inure to the benefit of and be binding upon the Company and its successors and
assigns, provided that successor or assignee is the successor to substantially
all of the assets of the Company, or a majority of its then outstanding Shares,
and that such successor or assignee assumes the liabilities, obligations and
duties of the Company under this Agreement, either contractually or as a matter
of law.  In view of the personal nature of the services to be performed under
this Agreement by Menzel, he shall not have the right to assign or transfer any
of his rights, obligations or benefits under this Agreement, except as otherwise
noted herein.

 

15.                               Entire Agreement.  This Agreement, including
its attached Exhibits, constitutes the entire employment agreement between
Menzel and the Company regarding the terms and conditions of his employment,
with the exception of those provisions of the 2008 Plan (and any predecessor
plan) and related award agreements incorporated by reference pursuant to
Sections 5 and 7.  This Agreement supersedes all prior negotiations,
representations or agreements between Menzel and the Company, whether written or
oral, concerning Menzel’s employment.

 

16.                               No Conflict.  Menzel represents and warrants
to the Company that neither his entry into this Agreement nor his performance of
his obligations hereunder will conflict with or result in a breach of the terms,
conditions or provisions of any other agreement or obligation to which Menzel is
a party or by which Menzel is bound, including without limitation, any
non-competition or confidentiality agreement previously entered into by Menzel.

 

17.                               Validity.  Except as otherwise provided in
Section 9, above, if any one or more of the provisions (or any part thereof) of
this Agreement shall be held invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions (or any
part thereof) shall not in any way be affected or impaired thereby.

 

18.                               Modification. This Agreement may not be
modified or amended except by a written agreement signed by Menzel and the
Company.

 

19.                               Withholding.  All payments made to Menzel
pursuant to this Agreement shall be subject to applicable withholding taxes, if
any, and any amount so withheld shall be deemed to have been paid to Menzel for
purposes of amounts due to Menzel under this Agreement.

 

7

--------------------------------------------------------------------------------


 

20.                               Adjustments Due to Excise Tax.

 

(a)                                 If it is determined that any amount or
benefit to be paid or payable to Menzel under this Agreement or otherwise in
conjunction with his employment (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise in
conjunction with his employment) would give rise to liability of Menzel for the
excise tax imposed by Section 4999 of the Internal Revenue Code, as amended from
time to time, or any successor provision (the “Excise Tax”), then the amount or
benefits payable to Menzel (the total value of such amounts or benefits, the
“Payments”) shall be reduced by the Company to the extent necessary so that no
portion of the Payments to Menzel is subject to the Excise Tax.  Such reduction
shall only be made if the net amount of the Payments, as so reduced (and after
deduction of applicable federal, state, and local income and payroll taxes on
such reduced Payments other than the Excise Tax (collectively, the
“Deductions”)) is greater than the excess of (i) the net amount of the Payments,
without reduction (but after making the Deductions), over (ii) the amount of
Excise Tax to which Menzel would be subject in respect of such Payments.  In the
event Payments are required to be reduced pursuant to this Section 20(a), Menzel
shall designate the order in which such amounts or benefits shall be reduced in
a manner consistent with Section 409A.

 

(b)                                 The independent public accounting firm
serving as the Company’s auditing firm, or such other accounting firm, law firm
or professional consulting services provider of national reputation and
experience reasonably acceptable to the Company and Menzel (the “Accountants”),
shall prepare all calculations and make all determinations under this
Section 20, including the assumptions to be used in arriving at any
calculations.  For purposes of making the calculations and determinations under
this Section 20, the Accountants and each other party may make reasonable
assumptions and approximations concerning the application of Section 280G and
Section 4999 of the Internal Revenue Code.  The Company and Menzel shall furnish
to the Accountants and each other such information and documents as the
Accountants and each other may reasonably request to make the calculations and
determinations under this Section 20.  The Company shall bear all costs the
Accountants incur in connection with any calculations contemplated hereby.

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

Echo Global Logistics, Inc.

 

 

 

 

 

By:

/s/ Douglas R. Waggoner

 

Name:

Douglas R. Waggoner

 

Its:

Chief Executive Officer

 

 

 

 

 

/s/ David B. Menzel

 

David B. Menzel

 

9

--------------------------------------------------------------------------------